Citation Nr: 1025606	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right foot fallen 
arch.

2.  Entitlement to service connection for bilateral trench foot.

3.  Entitlement to service connection for bilateral carpal tunnel 
syndrome, claimed as numbness in the hands.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 
1974, with additional periods of service in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  

The Board notes that the Veteran also perfected appeals with 
respect to service connection claims for a left knee disorder, 
right upper arm burn, and a back disorder.  In March 2010, the RO 
in Louisville, Kentucky granted service connection for a left 
knee disorder (10 percent effective from July 18, 2005, 100 
percent from December 12, 2006, and 30 percent from February 1, 
2008), a low back disorder (10 percent from July 18, 2005), and a 
burn scar of the right upper arm (noncompensable from July 18, 
2005).  Because he has not appealed the ratings or effective 
dates assigned to these disabilities, no claim regarding these 
disorders is in appellate status at this time.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his claims for entitlement to service connection 
for a right foot fallen arch and for bilateral trench foot.

2.  A chronic hand disorder or bilateral carpal tunnel syndrome 
was not manifest during service; the evidence of record does not 
indicate that a medical nexus exists between the Veteran's active 
duty service and his current bilateral carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
issue of service connection for a right foot fallen arch have 
been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal on the 
issue of service connection for bilateral trench foot have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

3.  Bilateral carpal tunnel syndrome, claimed as numbness in the 
hands, was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Foot Fallen Arch and Bilateral Trench Foot

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his authorized representative. 38 C.F.R. § 
20.204 (2009).



In April 2010, the Veteran submitted correspondence expressing 
his desire to withdraw from appellate review his claims for 
service connection for a right foot fallen arch and for bilateral 
trench foot.  He reiterated his desire to withdraw his appeals 
regarding these issues, through his representative, at his May 
2010 BVA hearing.  The Board finds that the Veteran's statements 
indicating his intention to withdraw the appeals, once 
transcribed as a part of the record of his hearing, satisfies the 
requirements for the withdrawal of a substantive appeal.  See, 
e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has 
withdrawn his appeal regarding these issues, and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeals, and they are dismissed.

II.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in August 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, active duty 
and Army Reserve treatment records have been obtained and 
associated with the claims file.  VA treatment records have also 
been associated with the claims file.  The Veteran was provided 
an opportunity to present his appeal to the Board in May 2010.  
He expressed an understanding of the evidence he needed to submit 
to support his claim.  Notably, he acknowledged the need to have 
a statement from a physician that connected his carpal tunnel 
syndrome to his active service and/or lay statements that 
supported his contention of continuity of symptomatology.  
Transcript at 10, 11.


Additionally, a VA examination and opinion with respect to the 
issue on appeal was obtained in October 2009.  38 C.F.R. § 
3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
and opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the Veteran's claims file.  The 
VA examiner considered all of the pertinent evidence of record.  
Further, while the examiner indicated that he could not provide 
an opinion without resorting to mere speculation, the Board 
observes that that rationale for the non-opinion was provided.   
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion.)  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).  

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

III. Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the laws and regulations outlined above, active 
military, naval, or air service includes any period of ACDUTRA 
during which the individual concerned was disabled from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. 
West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

The Veteran is claiming entitlement to numbness in the hands.  He 
asserts that his bilateral hand disorder is the result of his 
duties as a cook during his active duty.  He has not alleged that 
this disorder occurred during, or the result of, any period of 
ACDUTRA or INACDUTRA service.  

Initially, the Board finds that the Veteran's complaints of 
numbness of the hands has been attributed to bilateral carpal 
tunnel syndrome.  The Veteran was diagnosed with bilateral carpal 
tunnel syndrome at his October 2009 VA examination.  As such, a 
current disability has been shown.  

	Service treatment records reflect that the Veteran was treated in 
May 1971 for intermittent numbness in both of his arms of one 
week duration.  It was noted that he was a cook and lifted heavy 
objects.  He was diagnosed with numbness in his arms.  There is 
no additional treatment for numbness of his arms mentioned in the 
service treatment records; specific complaints with respect to 
his hands and wrists were not noted.  At the time of service 
separation three years later, the clinical evaluation of his 
upper extremities and neurologic system was normal.  Although the 
Board acknowledges that he sought treatment for complaints of 
numbness in his arms on one occasion during service, based on the 
absence of additional complaints during service and a normal 
separation examination, a chronic hand disorder was not shown in 
service. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-service 
evidence does not support the conclusion that any current 
bilateral carpal tunnel syndrome is causally related to active 
service for the reasons discussed below.
	
	The post-service evidence does not reflect complaints or 
treatment for numbness in his wrists or hands until June 2001, 
over 25 years following the Veteran's separation from active duty 
service.  Specifically, complaints of intermittent wrist/hand 
numbness were first raised at a June 2001 VA treatment visit. 
Further, the Board has considered August 1977, May 1981, 
September 1982, April 1984, and February 1986 Medical 
Examinations completed during his time in the US Army Reserves 
(USAR) which revealed normal clinical evaluations of his upper 
extremities.  No complaints of numbness or tingling of his arms, 
wrists, or hands were reported.  As such, the objective clinical 
evidence does not reflect continuity of symptomatology. 
	
	In addition to the absence of documented post-service 
symptomatology related to his hands for many years, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms with respect to this disorder.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
continued to experience symptoms relating to his hands after he 
was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  

	The Board again notes that the separation examination was normal, 
indicating that an upper extremity disorder or neurological 
disorder were not present at that time.  Moreover, as noted, USAR 
examinations conducted in 1977, 1981, 1982, 1984, and 1986 were 
all absent any findings relating to numbness.  The Board also 
emphasizes the multi-year gap between discharge from active duty 
service (1974) and initial reported symptoms related to his 
wrists/hands in approximately 2001 (over a 15-year gap).  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

	Additionally, when the Veteran sought to establish medical care 
with the VA in June 2001 for complaints of intermittent 
wrist/hand numbness, he did not report that his symptomatology 
was related to an in-service injury or that it was of 
longstanding duration.  Rather, he reported that his symptoms 
were associated with holding up books, driving, and using the 
lawn mower.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the claimant).  He did not claim that his 
disorder was related to service until he filed his claim.  His 
silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); see also Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the Veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through his 
statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
bilateral carpal tunnel syndrome to active duty.    
	
	The only medical opinion which addresses the nexus question is an 
October 2009 VA examination report.  The October 2009 VA examiner 
diagnosed the Veteran with bilateral carpal tunnel syndrome.  
Although there is no indication that the Veteran has alleged this 
disorder is secondary to his service-connected back disability, 
the VA examiner rendered a negative opinion as to this 
relationship.  He opined that the Veteran's numbness of the hands 
was not likely secondary to his low back pain because if it was 
caused by a spine condition it would be the cervical spine, not a 
lumbar or thoracic spine condition.  As previously noted, the 
Veteran is now service-connected for a lumbar spine disability; 
he is not service-connected for a cervical spine disorder.
	
The October 2009 VA examiner further stated that "given the 
complaints in the service were not associated with a specific 
diagnosis and given they are numerous years ago it would require 
resort to mere speculation to opine if the current CTS (carpal 
tunnel syndrome) of both hands is caused by or is related to 
active duty military service."  This speculative opinion cannot 
be used to establish the Veteran's claim.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992) (held that did little more than 
suggest a possibility that his illnesses might have been caused 
by service radiation exposure was insufficient to establish 
service connection).   There are no contradictory opinions of 
record.  



The Board finds that although the October 2009 VA opinion was 
speculative in nature, it is adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any relevant 
fact.  Moreover, his opinion was supported by adequate rationale.  
Reference was made to the many years that had passed between 
service and the first evidence of carpal tunnel syndrome, and 
that the Veteran's in-service complaints of numbness of the hands 
was never diagnosed.  

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed bilateral carpal tunnel 
syndrome and active duty service.  The Board reiterates that he 
is competent to report symptoms as they come to him through his 
senses.  However, bilateral carpal tunnel disorder is not the 
type of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  A diagnosis of carpal 
tunnel syndrome is based upon a clinical examination and 
neurological studies.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.







(CONTINUED NEXT PAGE)

ORDER

The claim for entitlement to service connection for a right foot 
fallen arch is dismissed without prejudice.

The claim for entitlement to service connection for bilateral 
trench foot is dismissed without prejudice.

Service connection for bilateral carpal tunnel syndrome, claimed 
as numbness in the hands, is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


